DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUO (for Sharp corporation, JP 2013044827, hereinafter “Matsuo”) in view of YASUHIRO  (for YAZAKI CORP, JPH 10129375 A, hereinafter “Yasuhiro”), and further in view of OKUYAMA (US 20180209795 A1, “Okuyama”).

Regarding claim 1 (Previously Presented), Matsuo teaches a stereo camera apparatus (figure 1) comprising: 
a first imaging unit including a first imaging optical system provided with a plurality of lens groups, and a first driving unit configured to change a focal length by driving at least one of the plurality of lens groups of the first imaging optical system (0029; figure 1; wherein a1 imaging means corresponding to first imaging unit having a zoom optical system 2a corresponding to first imaging optical system including a zoom lens 3a and a focus lens 4a corresponding to the ‘plurality of lens group, and a first drive unit for changing the focal length by driving the zoom lens 3a and focus 4a of the zoom optical system 2a);
a second imaging unit including a second imaging optical system provided with a plurality of lens groups, and a second driving unit configured to change a focal length by driving at least one of the plurality of lens groups of the second imaging optical system (0029; figure 1; wherein a2 imaging means corresponding to the second imaging unit having a zoom lens 3b and focus lens 4b corresponding to the plurality of lens group and a second drive unit for changing the focal length by driving the zoom lens 3b and focus lens 4b of the zoom optical system 2b); 
a focal length controller configured to output synchronized driving signals to the first driving unit and the second driving unit (0029; figure 1; wherein a control unit 10 causes the zoom lenses 3a, 3b, focus lenses 4a, 4bn and the like to move together and the zoom optical systems 2a, 2b are driven such that the zooms thereof are adjusted to the same magnification);
an image processing unit configured to calculate a parallax with respect to a subject by using an image captured by the first imaging unit and an image captured by the second imaging unit (0029; figure 1; wherein an image processing unit 7 for using images captured by the first imaging means and the second imaging means to calculate the parallax of a subject). 

Matsuo failed to teaches or disclose wherein when mounted in a vehicle, the focal length controller acquires travel state information about a travel state of the vehicle and outputs driving signals to the first driving unit and the second driving unit in accordance with the travel state information, 
the image processing unit generates the travel state information on the basis of one or both of an image captured by the first imaging unit and an image captured by the second imaging unit, 
the focal length controller acquires the travel state information from the image processing unit, and 
the travel state information included one or more of speed, information about a road on which the vehicle is travelling, inclination of the road, and curvature of the road. 

Yasuhiro, however, in the same field of endeavor, shows the stereo camera apparatus wherein, when mounted in a vehicle, the focal length controller acquires 0017-0019; figure 2; “[0017] As shown in FIG. 2 ., the laser radar inter-vehicle distance measuring unit 1 is mounted below the front end of the own vehicle B, and projects the laser light to the forward vehicle A, and also receives the reflected light from the forward vehicle A, and these The inter-vehicle distance L is calculated based on the projected laser beam and the reflected laser beam. This calculated inter-vehicle distance data is taken into the central processing unit 7 and used for the calculation of the zoom-up magnification by the forward road imaging unit with a zoom-up mechanism 3 and the enlargement adjustment of the vehicle mode, projected by the projector 11.”; “[0018] Calculation of the zoom-up magnification is performed in order to change the inter-vehicle distance between the preceding vehicle A and the subject vehicle 3 apparently to a constant reference distance. In this example, the inter-vehicle distance 30 m is set as the reference distance and the magnification at this time is 1. Correlation between inter-vehicle distance and zoom-up magnification such that the magnification increases by 0,3 each time the distance is increased by 10 m so that it becomes 0 at 40 its, 1.3 at 40 m, 1.7 at 50 m, and 3.3 at 100 m Are set, and this correlation is stored in a memory built in the control unit 9.”; “[0019] As shown in FIG. 2, the front road Imaging unit with a zoom-up mechanism 3 Is installed above the front end of the own vehicle B, and based on the zoom-up magnification calculated corresponding to the inter-vehicle distance L by the central processing unit 7 The built-in zoom lens mechanism is adjusted to image the forward image.”), 
the image processing unit generates the travel state information on the basis of one or both of an image captured by the first imaging unit and an image captured by the second imaging unit (0017-0019; figure 2), and 
0017-0019; figure 2; in which in the capturing of a forward image, the zoom magnification of an imaging means is adjusted on the basis of measure vehicle-to-vehicle distance data). 

It would have been obvious to person of having ordinary skill in the art before the effective filing date of the invention to modify the teaching of Matsuo with Yasuhiro by adapting a configuration in which travel state information related to the travel state of a vehicle is acquired and drive signals are output to the drive units for the lens groups according to the travel state information in order to increase the safe driving condition and minimize/avoid treacherous driving conditions.  They are simonized in that it would not be useful to have blurry images.

Matsuo in view of Yasuhiro have failed to show the travel state information included one or more of speed, information about a road on which the vehicle is travelling, inclination of the road, and curvature of the road. 

Okuyama, however shows, in the same field of endeavor, shows the travel state information included one or more of speed, information about a road on which the vehicle is travelling, inclination of the road, and curvature of the road (0057, 0020, 0038, 0039, and 0077; Figures 10 and 1-3; “[0057] The area identifier 64 may identify the area Q based comprehensively on the travel conditions determined in Steps S2 to S4. For example, if it is determined that the surrounding environment is an urban area, the travel state is traveling at low speeds, a travel route is set, and the distance to the intersection at which the vehicle P is going to make a turn is equal to or below a threshold, the area identifier 64 identifies the area Q in an area around the road ahead of the turning position, the area Q being relatively short in the extending direction of the road. For example, if it is determined that the surrounding environment is nighttime and the travel state is traveling at high speeds, the area identifier 64 may determine the upper limit of the distance of the area Q according to the accuracy of recognizing terrestrial objects.”, “[0020] The camera 1 captures surrounding images of the vehicle P. Using for example a solid-state image pickup element such as a CCD or a CMOS, the camera 1 generates digital images that can be image-processed. The camera 1 outputs captured images to the processor 6 sequentially. The camera 1 may be a fixed camera that captures images of an area ahead of the vehicle P, or a 360-degree camera that captures 360-degree images around the vehicle P. Alternatively, the camera 1 may rotate in a direction of at least one of panning, tilting, and rolling and/or perform zooming in and out, as controlled by the processor 6”, “[0038] For example, when the travel state determined by the condition determiner 63 indicates low-speed travelling, meaning traveling at speeds lower than a predetermined threshold, the area identifier 64 identifies an area Q1 as shown in FIG. 2 in an area around the road ahead of the vehicle P in its travel direction. In the example shown in FIG. 2, the area Q1 is an area from L1 to L2, each indicating the distance from the position L0 of the vehicle P. For example, during low-speed traveling, the terrestrial object recognizer 65, which can recognize a terrestrial object distanced from the vehicle P by L3 or greater, the area identifier 64 can set the upper limit of the distance from the vehicle P for the area Q1 to L2, which is relatively short (L1<L2<L3), because there is enough time to recognize the terrestrial object. Assuming that there are a road sign M1, an emergency phone M2, and a road sign M3 at the positions L1 to L3, respectively, the road sign M3 is excluded from the area Q1 at the moment shown in FIG. 2. Since the area Q1 is thus identified efficiently with less recognition targets, less processing load is put on the terrestrial object recognizer 65.”, and “[0077] In the embodiment described above, the camera 1 may change the image capturing direction or zoom power as controlled by the processor 6 to capture an image of a terrestrial object in the identified area Q. If, for example, the size of a terrestrial object to serve as a recognition target is larger than a predetermined threshold, the area identifier 64 may identify a single area Q for the single terrestrial object.”).

It would have been obvious to person of having ordinary skill in the art before the effective filing date of the invention to modify the teaching of Matsuo in view of Yasuhiro by adapting configuration in which travel state information related to the travel state of a vehicle information of Okuyama in order to increase the safe driving condition and minimize/avoid treacherous driving conditions and yields a predictable result.


Regarding claim 5 (Previously Presented), Matsuo in view of Yasuhiro and further in view of Okuyama shows the stereo camera apparatus according to claim 1.
Matsuo further shows the stereo camera apparatus according claim 1, wherein each of the first driving unit and the second driving unit includes a stepping motor, and the focal length controller outputs a pulse signal for driving the stepping motor as a driving signal (0032 and 0033; figures1, 2A and 3; ‘stepping motor 22’; ‘focal length detecting means 5a and 5b’).  
Regarding claim 6 (Previously Presented), Matsuo in view of Yasuhiro and further in view of Okuyama shows the stereo camera apparatus according to claim 1.
Matsuo further shows the stereo camera apparatus according to claim 1, wherein each of the first imaging optical system and the second imaging optical system includes two or more lens groups including a variable power lens group and a focusing movement correcting lens group (0029; figures 1 and 3), and 
the variable power lens group and the focusing movement correcting lens group are interlocked with each other to be positioned in a manner uniquely corresponding to each other (0029; figures 1 and 3; “[0029] … the control section 10 interlocks the zoom lenses 3a, 3b and focus lenses 4a, 4b and the like, the zoom optical system 2a and 2b are zoomed at the same magnification as shown in Fig.”).  


Regarding claim 7 (Previously Presented), Claim 7 has limitations similar to those treated in the rejections to claim 1 above. Therefore, claim 7 has been rejected for the same reasons of obviousness as used in the rejection to claim 1 above.


Regarding claim 8 (Previously presented), Method claim 8 is drawn to the method of using the corresponding apparatus claimed in claims 1 or 7. Therefore, method claim 8 corresponds to apparatus claims 1 or 7 and is rejected for same reasons of obviousness as used above.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Yasuhiro and further in view of Okuyama as applied to claims 1 and 8 above, and further in view of Norita et al. for MINOLTA CO., LTD. as published on JP 2001-221621 hereinafter referred to as “Norita”.

Regarding claim 2 (Original), Matsuo in view of Yasuhiro and further in view of Okuyama shows the stereo camera apparatus according to claim 1 as show in the rejection above, but failed to show wherein the image processing unit corrects aberration of the image captured by the first imaging unit and the image captured by the second imaging unit in accordance with the focal length of the first imaging optical system and the focal length of the second imaging optical system.  

Norita, however, shows in the same field of endear wherein the image processing unit corrects aberration of the image captured by the first imaging unit and the image captured by the second imaging unit in accordance with the focal length of the first imaging optical system and the focal length of the second imaging optical system (0018 and 0020; figure 3; “[0020] … wherein correction is carried out through the calculation of lens aberration estimated from the focal length f of an imaging lens, and camera distortion in the vertical and horizontal direction is corrected (see [0018]), and wherein a pitch deviation image is converted to a distance image on the basis of a conversion curve for the focal length f”). 




Regarding claim 9 (Original), Method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore, method claim 9 corresponds to apparatus claim 2 and is rejected for same reasons of obviousness as used above.




Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-9 have been considered but are moot based on the new ground of rejection.

Applicant argument regarding the “Examiner continues to cite paragraph [0017]-[0019] of Yasuhiro as allegedly disclosing a focal length controller acquiring travel state information and outputting driving signals to change focal length in accordance with the travel state information, as well as an imaging processing unit that generates the travel state information on the basis of a captured image. Applicant respectfully disagrees.” “[0028] The travel state information is information associated with a travel state of the vehicle 30. The travel state information includes, for example, driving information of the vehicle 30 such as a speed, a braking state, and a state of a transmission gear, and information about the road on which the vehicle 30 is traveling such as a type of the road currently traveling (a general road, a motorway, etc.), a terrain of the road, an inclination of the road, and so on.” (Emphasis added).
Applicant is arguing, Yasuhiro doing similar to the applicant’s disclosure, that Yasuhiro is not teaching or suggesting applicant’s claimed invention. Examiner regenerated Yasuhiro’s paragraphs [0017]-[0019]:
“[0017] As shown in FIG. 2, the laser radar inter-vehicle distance measuring unit 1 is mounted below the front end of the own vehicle B, and projects the laser light to the forward vehicle A, and also receives the reflected light from the forward vehicle A, and these The inter-vehicle distance L is calculated based on the projected laser beam and the reflected laser beam. This calculated inter-vehicle distance data is taken into the central processing unit 7 and used for the calculation of the zoom-up magnification by the forward road imaging unit with a zoom-up mechanism 3 and the enlargement adjustment of the vehicle mode, projected by the projector 11.”

“[0018] Calculation of the zoom-up magnification is performed in order to change the inter-vehicle distance between the preceding vehicle A and the subject vehicle 3 apparently to a constant reference distance. In this example, the inter-vehicle distance 30 m is set as the reference distance and the magnification at this time is 1. Correlation between inter-vehicle distance and zoom-up magnification such that the magnification 

“[0019] As shown in FIG. 2, the front road Imaging unit with a zoom-up mechanism 3 is installed above the front end of the own vehicle B, and based on the zoom-up magnification calculated corresponding to the inter-vehicle distance L by the central processing unit 7 The built-in zoom lens mechanism is adjusted to image the forward image.”

Yasuhiro also shows a configuration in which in the capturing of a forward image, the zoom magnification of an imaging means is adjusted on the basis of measured vehicle-to-vehicle (in-vehicle) distance data.

Therefore, Applicant's arguments regarding the citation of Yasuhiro’s paragraphs [0017]-[0019] have been fully considered but they are not persuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482